TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00263-CR



                               Wendell Loy Nielsen, Appellant

                                               v.

                                 The State of Texas, Appellee


 FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT
 NOS. 1013, 1014, & 1015, THE HONORABLE ROBERT H. MOORE III, JUDGE PRESIDING



                           MEMORANDUM OPINION



              Appellant Wendell Loy Nielsen has filed a motion to dismiss this appeal. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                            __________________________________________
                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Goodwin

Dismissed on Appellant’s Motion

Filed: August 10, 2012

Do Not Publish